Ray, J.
According to the dates given, an appeal could have been taken from the judgment rendered by the justice, and full relief obtained on such appeal. But if this were otherwise, section 68, p. 597, 2 G. & H., affords the proper remedy, that is, by an application to the circuit court or court of common pleas, where an appeal may be authorized after the statutory limit for taking the same has been passed without the fault of the party asking the relief. But in the case before us no right to the interposition of a court of equity is shown, as a part, at least, of the indebtedness is admitted to be due, and no offer is made to pay such portion.
Judgment affirmed, with costs.